Exhibit 10.28

PARTIAL ASSIGNMENT OF LICENSE AGREEMENT




This Partial Assignment of License Agreement (this “Agreement”) is made as of
the 11th day of October, 2007 by and among Findex.com, Inc., a Nevada
corporation with its principal place of business located at 620 North 129th
Street, Omaha, NE 68154 (“Assignor”), ACS Technologies Group, Inc., a South
Carolina corporation with its principal place of business located at 180
Dunbarton Drive, Florence, SC 29501 (“Assignee”), and Riverdeep Inc., A Limited
Liability Company, a Delaware LLC, with its principal place of business located
at 100 Pine Street, Suite 1900, San Francisco, CA 94111 (“Licensor”) (Assignor,
Assignee and Licensor shall be referred to hereinafter individually as a “party”
and collectively as the “parties”).


WHEREAS, Licensor is the current owner of certain intellectual property relating
to a church management and administration software product currently marketed
and known as “Membership Plus” (the “Membership Plus Intellectual Property”)
which Membership Plus Intellectual Property, among other intellectual property,
was licensed to Assignor pursuant to a certain Software License Agreement dated
June 30, 1999 between Assignor and Parsons Technology, Inc., a California
corporation, a copy of which is annexed hereto as Exhibit A (the “License
Agreement”);


WHEREAS, Assignor maintains certain rights under the License Agreement as of the
date hereof, but now wishes to assign such rights to Assignee as part of an
asset sale conveying the Membership Plus product line and business (the
“Contemplated Asset Sale”) involving, inter alia, a certain asset purchase
agreement by and between Assignor and Assignee entered into contemporaneously
herewith (the “Asset Purchase Agreement”);


WHEREAS, as part of the Contemplated Asset Sale, and included in the Asset
Purchase Agreement, Assignee wishes to acquire all of Assignor’s rights and
interest in and to all of the Membership Plus Intellectual Property under the
License Agreement;


WHEREAS, in accordance with Section 13.3 of the License Agreement, a valid
assignment of Assignor’s rights and interest in and to all of the Membership
Plus Intellectual Property under the License Agreement requires the express
written consent of Licensor;


WHEREAS, subject to the terms and provisions contained herein, Licensor desires
to provide the requisite consent to the contemplated assignment on a partial
assignment basis and subject to the written terms and conditions of an agreement
by and between Licensor and Assignor; and


WHEREAS, Licensor is not a party to the Asset Purchase Agreement;


NOW, the parties hereby agree as follows:


1. Assignment. In consideration of the “Purchase Price” (as defined in the Asset
Purchase Agreement) paid by the Assignee to the Assignor pursuant to the Asset
Purchase Agreement, Assignor irrevocably assigns to Assignee all of its rights,
title and interest in and to the Acquired Assets (as defined in the Asset
Purchase Agreement), including without limitation all rights, title and interest
of Assignor specifically associated with or corresponding to the Membership Plus
Intellectual Property arising under the License Agreement.


2. Assumption of Obligations. Assignee expressly assumes all economic and other
obligations of Assignor specifically associated with or corresponding to the
Membership Plus Intellectual Property arising under the License Agreement and
maturing or to be performed from and after the date hereof; provided, however,
that Assignee shall not be deemed to have assumed any obligations under the
License Agreement maturing or to be performed prior to the date hereof or
associated with or corresponding to any licensed intellectual property other
than the Membership Plus Intellectual Property.



--------------------------------------------------------------------------------


 
3. Contingent Reversion of Obligations. Notwithstanding the assignments noted
herein, Assignor expressly guarantees all economic and other obligations under
the License Agreement, including without limitation, any indemnification
obligations.


4. Indemnification By Assignor. From and after the date hereof, Assignor shall
reimburse, indemnify and hold harmless Licensor against and in respect of:


(a) any and all damages, losses, deficiencies, liabilities, costs and expenses
incurred or suffered by Licensor that result from, relate to or arise out of any
and all claims made by Assignee with respect to the License Agreement or any
breach thereof; and


(b) any and all actions, judgments, costs and other expenses (including, without
limitation, reasonable legal fees) incident to any of the foregoing.


5. Consent of Licensor; Amendment of License Agreement. Subject to the terms and
conditions set forth in this Agreement, and specifically for purposes of Section
13.3 of the License Agreement, Licensor consents to the assignment by Assignor
to Assignee of all rights, title and interest of Assignor specifically
associated with or corresponding to the Membership Plus Intellectual Property
arising under the License Agreement. The parties expressly acknowledge and agree
that the licenses granted to Assignor and Assignee under the License Agreement
are perpetual, as set forth in Sections 2.1 and 2.2 of the License Agreement.
For clarification purposes, the provisions of Section 5.4 of the License
Agreement are hereby deleted in their entirety and replaced with the following:
“Sections 1, 2, 3, 5.4, 6, 8, 9, 10, 11, 12 and 13 of this Agreement shall
survive any termination of this Agreement.”


6.  Entire Agreement. Except for the License Agreement, the Asset Purchase
Agreement, and any other agreements executed contemporaneously herewith as part
of the Contemplated Asset Sale, this Agreement, contains the entire
understanding and agreement between or among the parties hereto with respect to
its subject matter and supersedes any prior or contemporaneous written or oral
agreements, representations or warranties between or among them respecting the
subject matter hereof.


7.  Amendment. This Agreement may be amended only by a writing signed by each of
the parties.


8.  Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held by a court of competent jurisdiction to be invalid, unenforceable
or void, the remainder of this Agreement and such term, provision, covenant or
condition as applied to other persons, places and circumstances shall remain in
full force and effect.


9.  Agreement to Perform Necessary Acts. Assignor and Assignee shall each
perform any further acts and execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Agreement.


10.  Governing Law. This Agreement shall be construed in accordance with, and
all actions arising hereunder shall be governed by, the laws of the State of
California.



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.


FINDEX.COM, INC.   ACS TECHNOLOGIES GROUP, INC.








By: /s/ Steven Malone   By: /s/ J. Craig Hearon
Name: Steven Malone   Name: J. Craig Hearon   
Title: Chief Executive Officer    Title: Chief Operating and Financial Officer  




RIVERDEEP INC., A LIMITED LIABILITY COMPANY
 

 
By: /s/ Kirsten N. Mellor 
Name: Kirsten N. Mellor       
Title: Vice President
 
 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------


 